Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0168048 to Sexton et al., hereinafter referred to as Sexton, in view of US 2009/0113920 to Bae et al., . 
In reference to claims 1 and 5, Sexton as modified by Bae and Park discloses the claimed invention.
Sexton figure 7 discloses a refrigerator (wine cellar with respect to claim 5) (20), the refrigerator of Sexton is considered a wine cellar in that it is capable of cooling and accommodating wine therein, comprising: 
a lower storage compartment (V2); 
an upper storage compartment (V1) located above the lower storage compartment in the refrigerator (wine cellar), see figure 7; 
a cooling compartment (see annotated reference below for the examiner’s definition of the claimed cooling compartment) located closer to a back surface (28) of the refrigerator (wine cellar) than the lower storage compartment and the upper storage compartment; 
a cooler (96) disposed in the cooling compartment; 
a wall surface unit (see annotated reference for the examiner’s definition of the claimed wall surface unit) that partitions an inside of the refrigerator (wine cellar) into the cooling compartment and a set of the lower storage compartment and the upper storage compartment, the wall surface unit having a first surface facing the cooling compartment, a second surface facing the lower storage compartment, and a third surface facing the upper storage compartment; 
a cooling fan (142);
a damper device (108) disposed on the first surface of the wall surface unit, the damper device having at least a first opening portion for supplying the cool air to the lower storage compartment, and a second opening portion for supplying the cool air to the upper storage compartment (see annotated references below); 

 a second blow-off port (102) that is formed in the third surface of the wall surface unit, the second blow-off port being configured to supply cool air to the upper storage compartment;
 a first discharge air passage (see figure 1)that is formed in the wall surface unit, the first discharge air passage allowing the first opening portion and the first blow-off port to communicate with each other; and 
a second discharge air passage (98) that is formed in the wall surface unit, the second discharge air passage allowing the second opening portion and the first blow-off port to communicate with each other.

    PNG
    media_image1.png
    913
    899
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    373
    429
    media_image2.png
    Greyscale


Sexton fails to explicitly disclose the cooling fan (142) disposed on the first surface of the wall surface unit, the cooling fan being configured to supply cool air generated by the cooler in a circumferential direction , nor the first opening portion and the second opening portion being disposed adjacently to each other arranged side-by-side in a horizontal direction in a damper frame body.
Bae teaches that in the art of refrigerators, that it is a known method to provide a cooling fan (232) for providing cooling air to multiple compartments of a refrigerator, such that the cooling fan disposed on the interior surface of a wall surface unit (see figure 4a, wall surface illustrated generally at 140), the cooling fan being configured to supply cool air generated by the cooler in a circumferential direction, see figure 3B. This is strong evidence that modifying Sexton as claimed would produce predictable results (e.g. supply air from the evaporator to multiple compartments of a refrigerator). Accordingly, it would have been obvious to one having ordinary skill in the art at the time 
Park teaches that in the art of controlling the supply of air to different compartments of a refrigerator via a damper, see figure 1, that it is a known method to provide the damper with first (11) and second (12) opening portions being disposed adjacently to each other arranged side-by-side in a horizontal direction in a damper frame body (10). Park teaches that this arrangement produces predictable results, namely minimize the number of internal components for a compact overall size while accurately transmitting a rotation force from a motor to a number of baffles for accurate opening/closing operation [0010]. This is strong evidence that modifying  Sexton as claimed would produce the same predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sexton by Park such that the first opening portion and the second opening portion being disposed adjacently to each other
In reference to claims 2 and 6, Sexton as modified by Bae and Park discloses the claimed invention.
Sexton discloses the damper device (108) is disposed above the cooling fan (142), see figure 7.
In reference to claims 3 and 7, Sexton as modified by Bae and Park discloses the claimed invention.

Bae also teaches that in the art of supplying air to multiple compartments of a refrigerator, that it is a known method to provide a damper device (216) and a cooling fan (230) such that they are covered by an integrally formed case (200, see annotated reference below for the examiner’s definition of the integrally formed case highlighted in grey which is also illustrated in figure 4a).

    PNG
    media_image3.png
    444
    290
    media_image3.png
    Greyscale


This is strong evidence that modifying Sexton as claimed would produce predictable result (e.g. provide an enclosure for the fan and damper).  Bae teaches that this method simplifies ducts and reduces the space occupied by ducting [0060] and  [0076]. Accordingly, it would have been obvious to one having ordinary skill in the art at 
In reference to claims 4 and 8, Sexton as modified by Bae and Park discloses the claimed invention.
Sexton fails to disclose a portion of the integrally formed case which covers an outer periphery of the cooling fan is formed in an Archimedean spiral form. However Bae teaches that in the art of refrigerator fan housings, that it is known to form the housing (230) with a scroll in an Archimedean spiral form, see figures 4a-4c. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sexton by Bae such that a portion of the integrally formed case which covers an outer periphery of the cooling fan is formed in an Archimedean spiral form since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of reducing noise produced by the fan.
In reference to claim 9, Sexton as modified by Bae and Park discloses the claimed invention.
Sexton discloses a door (40) which covers both the lower storage compartment and the upper storage compartment, see figure 2.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton, Bae, and Park as applied supra, and in further view of US 2009/0173101 to Hynes.
In reference to claim 10, Sexton and Bae and Park as modified by Hynes discloses the claimed invention.

Hynes teaches that in the art of refrigerator cabinets, that it is known to provide the door (134) with a glass pane (140) which allows a useer to visually recognize an inside of two refrigerated compartments without opening the door, see figure 6. Hynes teaches that glass allows a user to see into the compartments without opening the door [0025]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sexton by Hynes such that a glass plate unit which allows a user to visually recognize an inside of the lower storage compartment and an inside of the upper storage compartment without opening the door.
In reference to claim 11, Sexton and Bae and Park as modified by Hynes discloses the claimed invention.
Sexton as modified supra fails to disclose an operation portion which allows a user to perform setting of a temperature of the lower storage compartment and setting of a temperature of the upper storage compartment is mounted on the door.
Hynes teaches that in the art of refrigerated cabinets, that it is a known method to provide an operation portion (138) which allows a user to perform setting of a temperature of two compartments mounted on a door (134). Hynes teaches that this allows control of the temperature of the two compartments without opening the door [0037]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Sexton by Hynes such that an operation portion which allows a user to perform setting of a temperature of the lower storage compartment and setting of a temperature of the upper storage compartment is mounted on the door since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        /CASSEY D BAUER/Primary Examiner, Art Unit 3763